               Case 2:20-cv-01226-RSL Document 7 Filed 08/18/20 Page 1 of 3



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      KATHERINE E. EDWARDS,
                                                               Cause No. C20-1226RSL
 9
                               Plaintiff,

10
                  v.                                           ORDER TO SHOW CAUSE

11
      STATE FARM MUTUAL AUTOMOBILE
      INSURANCE COMPANY,
12
                               Defendant.
13

14          This matter comes before the Court sua sponte. On August 13, 2020, defendant State
15   Farm removed this case from state court based on diversity jurisdiction. Dkt. # 1. The complaint
16
     does not specify the amount of damages sought, however. In its Notice of Removal, defendant
17
     states only that it “reasonably believes” plaintiff is seeking to recover damages in excess of
18
     $75,000. Dkt. # 1 at 2.
19

20          The general removal statute, 28 U.S.C. § 1441, is construed restrictively: any doubts

21   regarding the removability of a case will be resolved in favor of remanding the matter to state
22   court. See, e.g., Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108-09 (1941); Durham v.
23
     Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006). Defendant has the burden of
24
     proving by a preponderance of the evidence that removal is appropriate under the statute. Where
25
     the complaint does not specify the amount of damages sought, the Court will consider the
26

27   allegations of the complaint, facts in the removal petition, and supporting summary judgment-

28   ORDER TO SHOW CAUSE - 1
                Case 2:20-cv-01226-RSL Document 7 Filed 08/18/20 Page 2 of 3



 1   type evidence relevant to the amount in controversy. Lowdermilk v. U.S. Bank Nat’l Ass’n, 479
 2   F.3d 994, 1004 (9th Cir. 2007).1
 3
            In her complaint, plaintiff alleges that she was involved in an automobile accident that
 4
     caused “neck and inferior left scapular pain,” “C4-5 anterior cervical discectomy and fusion,”
 5

 6   “C-7 radiculopathy,” “[l]eft sided costovertebral pain on the left side at T6,” and “[b]reast

 7   implant rupture.” Dkt. # 1-2 at 6-7. Plaintiff further alleges that she has received insurance
 8   payments from State Farm and the other driver’s insurance company in excess of $260,000.
 9
     There is no information regarding the extent of plaintiff’s unreimbursed medical expenses, the
10
     scope of her economic losses, and/or her prognosis. Defendant offers no additional facts
11
     regarding the accident, plaintiff’s situation, or her demands for compensation that could provide
12

13   an adequate basis for the Court to find that the jurisdictional amount is satisfied. The Court is not

14   willing to presume that simply alleging accident-related injuries places the amount in
15   controversy above the jurisdictional minimum.
16
            Defendant State Farm is hereby ordered to show cause why this matter should not be
17
     remanded to state court for having failed to “provide evidence establishing that it is more likely
18
     than not that the amount in controversy exceeds” $75,000. Guglielmino v. McKee Foods Corp.,
19

20   506 F.3d 696, 699 (9th Cir. 2007) (internal quotation marks omitted).

21

22   //
23

24

25
            1
26             It is not plaintiff’s burden to show that she is not seeking damages in excess of the
     jurisdictional amount. To the extent defendant removed this case in the hope of wringing a concession
27   from plaintiff regarding the amount of her damages, such tactics are improper.
28   ORDER TO SHOW CAUSE - 2
              Case 2:20-cv-01226-RSL Document 7 Filed 08/18/20 Page 3 of 3



 1          The Clerk of Court is directed to note this Order to Show Cause on the Court’s calendar
 2   for Friday, August 28, 2020. Defendant’s response, if any, is due on or before that date.
 3

 4          Dated this 18th day of August, 2020.
 5                                             A
 6                                             Robert S. Lasnik
                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER TO SHOW CAUSE - 3
